UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1016



JAMES RIFFIN,

                Plaintiff - Appellant,

          v.


RAYMOND S. WISNOM, JR., Code Enforcement Hearing Officer;
BALTIMORE   COUNTY,  MARYLAND, Department of Permits  and
Development Management,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cv-01623-RDB)


Submitted:   March 25, 2008                 Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Riffin, Appellant Pro Se.       Paul M. Mayhew, Adam M.
Rosenblatt, BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Riffin appeals a district court order denying as

moot his motion for a preliminary injunction and a temporary

restraining order, granting the Defendants’ motion to dismiss and

dismissing his complaint.    We have reviewed the record and the

district court order and affirm for the reasons cited by the

district court.   See Riffin v. Wisnom, No. 1:07-cv-01623 (D. Md.

Nov. 6, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -